UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7839


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BLAIR R. JONES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.      Irene M. Keeley,
District Judge. (1:07-cv-00115-IMK-JSK; 1:05-cr-00095-IMK-1)


Submitted:    January 21, 2010              Decided:   February 16, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Blair R. Jones, Jr., Appellant Pro Se.      John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Blair    R.    Jones,          Jr.,     seeks   to     appeal          the     district

court’s    order      accepting         the     recommendation            of    the     magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.          The order is not appealable unless a circuit

justice    or    judge      issues       a    certificate       of    appealability.                   28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not   issue     absent      “a    substantial          showing       of    the       denial       of    a

constitutional        right.”            28     U.S.C.       § 2253(c)(2)             (2006).          A

prisoner        satisfies         this        standard        by     demonstrating                that

reasonable       jurists         would       find     that    any     assessment             of    the

constitutional        claims       by    the     district      court           is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

              The     district          court       concluded        that           Jones’    claims

challenging the validity of his conviction were barred by the

appellate waiver provision in his plea agreement.                                     However, the

waiver    applies      only       to     claims       challenging          Jones’          sentence.

Nevertheless, although the district court committed a procedural

error    by   relying       on    the        waiver    provision          to    dismiss       Jones’

§ 2255 motion, our independent review of the record confirms

that, on their merits, the claims Jones raised in his motion do

                                                 2
not    substantially     show   that   his   constitutional    rights     were

infringed.       Accordingly, we deny Jones’ motion for a certificate

of appealability and all pending motions and dismiss the appeal.

We    dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                       3